UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2357


ALLEN BARZAK, Boater's Aid Music Fest.,

                    Plaintiff - Appellant,

             v.

COUNTY COMMISSIONERS WORCESTER COUNTY, MARYLAND,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at
Baltimore. J. Frederick Motz, Senior District Judge. (1:16-cv-02062-JFM)


Submitted: April 27, 2017                                         Decided: May 11, 2017


Before GREGORY, Chief Judge, and DIAZ and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Allen Barzak, Appellant Pro Se. Michael B. Rynd, Victoria M. Shearer, KARPINSKI,
COLARESI & KARP, PA, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Allen Barzak seeks to appeal the district court’s order granting Defendant’s motion

to dismiss. We dismiss the appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on October 24, 2016. The notice

of appeal was filed on November 28, 2016. Because Barzak failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal period, we dismiss the appeal.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 DISMISSED




                                              2